Title: June 1785
From: Washington, George
To: 




Wednesday 1st. Mercury at 64 in the Morning—68 at Noon and 72 at Night.
But little Wind and that from the Southward—day clear, warm & growing.
Govrs. Johnson & Lee, and the other Gentlemen with a Son of the first went away after Breakfast.
In the Afternoon Mr. Mathew Whiting, Mr. Wm. Booth, & a Doctr. Graham [came] here & stayed all Night.


   
   Gov. Thomas Johnson had three sons: Thomas Jennings, James, and Joshua.



   
   Matthew Whiting (d. 1810), formerly of Gloucester County, had moved to Snow Hill on Bull Run in Prince William County by about 1770. In 1782 he paid a tax on 4 whites and 73 slaves in Prince William. Whiting had been married to Warner Washington’s sister Hannah, and had by her an only son, Matthew, who was lost at sea during the Revolution (FOTHERGILLAugusta B. Fothergill and John Mark Naugle. Virginia Tax Payers, 1782–87: Other Than Those Published by the United States Census Bureau. 1940. Reprint. Baltimore, 1974., 135; Whiting to GW, 10 Aug. 1786, DLC:GW; W.P.A. [1]W.P.A. Writers’ Project. Prince William: The Story of Its People and Its Places. American Guide Series. Manassas, Va., 1941., 179–80).



   
   Dr. Graham is probably either William Graham (1751–1821), son of John Graham of Dumfries and a surgeon’s mate in the 2nd Virginia Regiment during the Revolution, or George Graham, a member of the committee of

safety and a surgeon in the Prince William County militia during the Revolution (BLANTONWyndham B. Blanton. Medicine in Virginia in the Eighteenth Century. Richmond, 1931., 404; W.P.A. [1]W.P.A. Writers’ Project. Prince William: The Story of Its People and Its Places. American Guide Series. Manassas, Va., 1941., 31, 33).



 


Thursday 2d. Mercury at 69 in the Morning—73 at Noon and 77 at Night.
Wind, what there was of it, came from the Westward. Day very warm, & the forepart of it clear—the latter part cloudy with appearances of Rain but none fell.
 


Friday 3d. Mercury at 72 in the Morning—75 at Noon and 78 at Night.
Rid to my Plantations at the Ferry—Dogue Run and Muddy hole Mr. Whiting, Mr. Booth, and Doctr. Graham having first set out for Maryland, immediately after breakfast.
Very little Wind in the forenoon but Warm when the Sun was out. Afternoon Raining, with the Wind pretty violent from the So. West.
 


Saturday 4th. Mercury at 72 in the Morning—80 at Night [Noon] and 80 at Night.
Not much Wind, and that Southerly—very warm.
In the afternoon a thunder Gust above & below this but little rain fell here.
In the Afternoon the celebrated Mrs. Macauly Graham & Mr. Graham her Husband, Colo. Fitzgerald & Mr. Lux of Baltimore arrived here.

   
   
   Catherine Sawbridge Macaulay Graham (1731–1791), a prominent English author, wrote the much-lauded History of England from the Accession of James I to That of the Brunswick Line, published in London, in eight volumes, 1763–83. Richard Henry Lee’s letter of introduction to GW indicated that her only reason for going as far south as Virginia was to see GW (Lee to GW, 3 May 1785, DLC:GW). GW thanked Lee for the introduction to Mrs. Macaulay Graham, “whose principles are so much, & so justly admired by the friends of liberty and of Mankind. It gives me pleasure to find that her sentiments respecting the inadequacy of the powers of Congress... coincide with my own” (GW to Lee, 22 June 1785, PPAmP: Lee Papers). Mrs. Macaulay Graham’s first husband, George Macaulay, had died in 1766 and her remarriage in 1778 to the 21–year-old William Graham, 26 years her junior, had caused her much criticism and ridicule.


   
   
   George Lux (1753–1797) was a merchant in Baltimore, Md. (GRAYDONAlexander Graydon. Memoirs of a Life, Chiefly Passed in Pennsylvania, within the Last Sixty Years; With Occasional Remarks upon the General Occurrences, Character and Spirit of that Eventful Period. Harrisburg, Pa., 1811., 304–305).



 


Sunday 5th. Mercury at 72 in the Morng.—80 at Noon and 80 at Night.
Opened the Well in my Cellar in which I had laid up a store

of Ice, but there was not the smallest particle remaining. I then opened the other repository (called the dry Well) in which I found a large Store.
Colo. Fitzgerald went away after Breakfast.
My Nephew Geo. Auge. Washington returned in the afternoon.
Wind Southwardly, but not much of it, warm & clear.
 


Monday 6th. Mercury at 76 in the Morning—79 at Noon and 78 at Night.
Wind at East all day but not very fresh—Clouds & Sunshine alternately.
Mr. Herbert (Willm.) came here to dinner & returned after it.
Mr. Lux rid to Alexandria after Breakfast.
 


Tuesday 7th. Mercury at 70 in the Morng. 68 at Noon and 67 at Night.
Wind at East and Cloudy all day, with fine Rain at times.
Mr. Dulany, Mr. Saml. Hanson, and Mr. Roberdeau (Son to Genl. Roberdeau) as also Doctr. Stuart came here to Dinner. The three first went away after it—the latter stayed all Night.
Mr. Lux returned in the evening.


   
   Mr. Roberdeau is Isaac Roberdeau (1763–1829), oldest child of Daniel Roberdeau; Daniel’s only other son was an infant at this time. Although some sources claim Isaac was at school in England until 1787 (BUCHANAN [2]Roberdeau Buchanan. Genealogy of the Roberdeau Family, Including a Biography of General Daniel Roberdeau of the Revolutionary Army, and the Continental Congress; and Signer of the Articles of Confederation. Washington, D.C., 1876., 104), he had certainly returned by the spring of 1786, for in April of that year he was one of three men put in charge of the engine for the Sun Fire Company, in Alexandria (MOORE [1]Gay Montague Moore. Seaport in Virginia: George Washington’s Alexandria. 1949. Reprint. Charlottesville, Va., 1972., 50). Isaac became a well-known engineer, working with Pierre L’Enfant in laying out the city of Washington.



 


Wednesday 8th. Mercury at 65 in the Morning—65 at Noon and  at Night.
A great deal of rain fell last Night and much fine rain this day. Wind at East all day and at times pretty fresh.
Placed my Military records in to the Hands of Mrs. Macauly Graham for her perusal & amusemt. (these indeed were placed there yesterday).
Doctr. Stuart returned home after Breakfast.


   
   military records: In 1783 GW ordered “six strong hair Trunks, well clasped and with good Locks” in which to transport his military papers (GW to Daniel Parker, 18 June 1783, DLC:GW). On 9 Nov. of that year the papers were packed, loaded on wagons, and under military escort sent to Virginia. One bundle, containing GW’s accounts as commander in chief, was left with the superintendent of finance at Philadelphia. The remaining manuscripts

went to Mount Vernon. These were to form the nucleus of the Washington Papers at the Library of Congress (WASHINGTON PAPERS INDEXLibrary of Congress. Index to the George Washington Papers. Washington, D.C., 1964., vi).



 


Thursday 9th. Mercury at 62 in the Morning—62 at Noon and 65 at Night.
Tolerably clear in the Morning, but more or less cloudy all day afterwards. Not much Wind and that Southwesterly.
Captn. Brooke dined here. I rid to my Mill and to the Dogue run & Muddy hole plantations.


   
   captn. brooke: probably Walter Brooke (d. 1798), a son of Thomas Brooke (1706–1748) and Sarah Mason Brooke of Charles County, Md. During the Revolution, Brooke served as captain of the sloop Liberty in the Virginia navy and in 1777 was made a commodore. He was now living in Fairfax County, probably in the vicinity of Mount Vernon (HEADS OF FAMILIES, VA.Heads of Families at the First Census of the United States Taken in the Year 1790: Virginia; Records of the State Enumerations, 1782 to 1785. 1908. Reprint. Baltimore, 1970., 86).



 


Friday 10th. Mercury at 67 in the Morning—71 at Noon and  at Night. But little wind in the forenoon. In the afternoon it was at Et. with a pretty heavy shower of rain about 5 Oclock.
In the Afternoon Mr. Whiting Doctr. Graham and a Mr. Wyat came here.
In the Morning Mr. Lux set out on his return home.


   
   mr. wyat: perhaps Dr. William E. Wyatt (1762–1802) of Prince William County, who was married in 1781 to Mary Graham (b. 1753), daughter of John Graham of Dumfries (STANARD [3]William G. Stanard. “Abstracts of Virginia Land Patents.” Virginia Magazine of History and Biography 3 (1895-96): 177–88., 3:178).



 


Saturday 11th. Mercury at 71 in the Morning—75 at Noon and  at Night.
After Breakfast Mr. Whiting, Doctr. Graham, & Mr. Wyatt went away and my Brother Charles Washington, Colo. Robt. H. Harrison of Maryland & Mr. Ballendine & his Sister Fanny came to Dinner.
In the Evening Colo. Jno. Mercer his wife & Miss Sprig came—All of whom stayed the Night.
Showers around us, but none fell here. The Morning was quite calm. In the Afternoon a small Southerly Breeze and very warm.


   
   Thomas William Ballendine (died c.1797), of Prince William County, and Frances Ballendine were children of John and Frances Ewell Ballendine. Thomas attended the College of William and Mary about 1779–80 and was a member of the Phi Beta Kappa Society (TYLER [1]Lyon G. Tyler. “Original Records of the Phi Beta Kappa Society.” William and Mary Quarterly, 1st ser., 4 (1895–96): 213–59., 224–26, 232–36).



   
   Miss Sprigg was one of Mrs. Mercer’s sisters from Strawberry Hill at Annapolis.



 


Sunday 12th. Mercury at 76 in the Morning—76 at Noon and  at Night.

Very little Wind in the forenoon, in the Afternoon there was more, & variable with Clouds & thunder but no rain.
Captn. Conway and his Wife, Colo. Hooe & De Neufville, Colo. Henley Mr. Sanderson & Mr. George Digges dined here—all of whom went away [after] dinner except Mr. Digges.
Whilst we were at dinner, a Mr. Aldge & a Mr. Patterson came in recommended by Genl. Greene & Mr. Benjn. Harrison Junr.
Mr. Ballendine left this in the forenoon.


   
   Capt. Richard Conway was married to Mary West Conway (died c.1805), daughter of Col. John West (d. 1777).


   
   
   Leonard de Neufville was the son of Jean de Neufville (1729–1796), formerly of Amsterdam. Jean de Neufville had been a good friend and commercial agent to the United States in Holland during the Revolution. His firm, Jean de Neufville en Zoon, refitted John Paul Jones’s squadron in 1779, tried to raise money for a loan for the United States, and in 1778 negotiated with William Lee an unauthorized and abortive treaty between the United States and the Netherlands. The Neufville firm by 1783 was going bankrupt, and Jean de Neufville and his son Leonard came to America and settled at Albany. On 22 April 1785 Leonard de Neufville wrote to Congress requesting payment of debts due Jean de Neufville en Zoon for its services in the Revolution, but was refused. After Jean de Neufville’s death, Congress authorized the payment of $3,000 to de Neufville’s widow and his son and daughter. The account of the United States with Jean de Neufville en Zoon was finally settled in 1851 (BIOGRAFISCH WOORDENBOEKP. C. Molhuysen et al., eds. Nieuw Nederlandsch Biografisch Woordenboek. 10 vols. Leiden, Netherlands, 1911–37., 8:1211–14; WHARTONFrancis Wharton, ed. The Revolutionary Diplomatic Correspondence of the United States. 6 vols. Washington, D.C., 1889., 3:379–80, 597, 817–18, 855–57; ADAMS [1]L. H. Butterfield, ed. Diary and Autobiography of John Adams. 4 vols. Cambridge, Mass., 1961., 2:444–45; Stat.Richard Peters, ed. The Public Statutes at Large of the United States of America, from the Organization of the Government in 1789, to March 3, 1845 . . .. 8 vols. Boston, 1845-67., 6:29 [2 Mar. 1797]; 9 StatRichard Peters, ed. The Public Statutes at Large of the United States of America, from the Organization of the Government in 1789, to March 3, 1845 . . .. 8 vols. Boston, 1845-67.. 814 [3 Mar. 1851]).



   
   David Henley (1748–1823) was a partner in the Boston firm of Otis & Henley, “Agents for the purpose of supplying clothing (or materials for it) for the Army” during the Revolution (GW to Henley, 5 Sept. 1785, DLC:GW). He had also served as colonel of one of the 16 Additional Regiments of the Continental Army. About this time, Henley was made a commissioner for settling the claims of Virginia on account of the western territory ceded to the United States. Robert Sanderson was a partner in the firm of Robinson, Sanderson & Rumney of Whitehaven, Eng. The firm’s Alexandria store was located on Fairfax Street.



 


Monday 13th. Mercury at 74 in the Morning—76 at Noon and 80 at Night.
But little wind in the Morning. At times afterwards it blew pretty fresh from the Westward, but was nevertheless very Warm.
Colo. Mercer, Lady & Sister went away after breakfast. My Brother, Mr. John Lewis and G. A. Washington dined at Mr. Lund Washingtons & returned in the Evening.
Sowed the following Nuts, & Seeds, in the inclosure I had prepared for a Nursery—viz.
In the first Section—beginning by the walk next the Ho[use]

   
I built for a hospital (since used for Spinning)—the first row contains 17 Nuts of the Sand Box tree. Next to these are 2 rows containing 85 of the Palmetto Nut, or acorn. Next, 2 rows 87 Physic Nut; Next 3 rows of the Seed of the Pride of China. Next 9 rows containing 635 Acorns of the live oak (wch. seemed bad). Next (which compleated the section) 3 rows of a species of the Acacia (or Acasee) used in the West Indias for incircling their Gardens.
In the next section to this, (immediately back of the Salt House) the first row, and parallel thereto—is the same as the last—that is Acacia. The next is the flower fence, also used as an inclosure to Gardens. Next to this are two rows of the Bird pepper—then one row of the Cayan pepper. Then 2 rows of the Seed of the Privy. The remainder of this Section was compleated with Guinea Grass—which, as all the others, were planted and Sowed in Drills 12 Inches a part.
Colo. Harrison left this by Sunrise today.


   
   All the planting done this day was apparently with materials brought to GW by George Augustine Washington. In addition to the plants already identified, they include:



   
   Hura crepitans, sandbox tree, a native of the West Indies and South America, reaching a height of 100 feet.




   
   Jatropha curcas, Barbados nut or physic nut, a small tropical tree cultivated for its purgative oil.



   
   Melia azedarach, chinaberry, Indian lilac, or pride of China, widely planted in the South from the Atlantic to western Texas.



   
   Acacia sp., acacia. There are about 450 species, but as GW says it was used in the West Indies to encircle gardens it is possibly A. cavenia, a shrub with a stout spine good for hedges, found in tropical America. Most acacias are native to Australia.



   
   Poinciana pulcherrima, Barbados flower fence or Barbados pride.



   
   Capsicum frutescens, bird pepper.



   
   C. frutescens longum, cayenne pepper.



   
   Ligustrum vulgare, common privet.


   
   
   GW had written to George Augustine Washington on 6 Jan. 1785 that he would be glad to receive trees not native to his area “which would be ornamental in a grove or forest, and would stand our climate” (owned by H. Bartholomew Cox, Washington, D.C.). His nephew replied that he would do his best, with the assistance of Col. William Washington and that of an unnamed botanist and gardener who lived in the vicinity (25 Feb. 1785, ViMtvL).



 


Tuesday 14. Mercury at 78 in the Morning—80 at Noon And 80 at Night.
Calm in the Morning and very little wind at any time in the day. In the Morning there was rumbling thunder at a distance and Clouds indicative of rain as there also was in the Afternoon but none of it reached us.
About 7 Oclock Mr. Graham & Mrs. Macauly Graham left this on their return to New York. I accompanied them to Mr. Digges’s to which place I had her Carriage & horses put over. Mr. Digges escorted her to Bladensburgh.
Sowed on each side of the Great Gate in front of the Ho[use] (between the Serpentine railing and the Orchard grass plats, & Ditches) Seeds of the Palmetto royal in Drills 15 Inches a part.
 


Wednesday 15th. Mercury at 78 in the Morning—80 at Noon and 84 at Night.
Mr. John Lewis after a stay of almost 8 Weeks took his departure, very well recovered. My brother Charles also left this on his return home.
Rid to my Plantations at Muddy hole, Ferry, and Dogue run. Also to the Mill.
Mr. Bushrod Washington came here before dinner.
 


Thursday 16th. Mercury at 80 in the Morning—84 at Noon And 86 at Night.
Light wind from the Southward all day. Weather very warm. Some appearances of rain in the afternoon, but none fell here.
 



Friday 17th. Mercury at 80 in the Morning—84 at Noon and 83 at Night. Between 4 & 5 Oclock it was at 85.
Westerly Wind in the forenoon & So. Wt. afterwards with rumbling thunder at a distance & some appearances of rain—but none fell near this.
Cut down the Weeds in the ground which had been sowed with Clover & Orchard Grass Seeds in the Inclosure adjoining H[ome] H[ouse]—as also those in the orchard Grass in the South Circle by the Gate, which had got high where the ground was strong & was about to Seed.
The Catalpa Trees were pretty generally displaying their Blossoms; & Chesnut also.
Mr. Geo. A. Washington went up to Alexandria to Dinner & returned in the Afternoon.
 


Saturday 18th. Mercury at 80 in the Morning—81 at Noon and 82 at Night.
Wind Westwardly in the forenoon, & Southwardly afterwards.
In the Afternoon my Brother John came hither from Alexandria, having gone to that place by Water.
 


Sunday 19th. Mercury at 78 in the Morning—80 at Noon And 82 at Night.
Very little wind all day, & none in the Afternoon.
Mr. Montgomery came here to dinner & went away afterwards.
 


Monday 20th. Mercury at 79 in the Morning—84 at Noon and 86 at Night.
Clear with very little wind, Sultry in the Afternoon.
My Brother John went up to Alexandria after an early Breakfast.
Began to pull the seeds of the Blew, or English grass, and cut the top from the Walnut tree wch. I transplanted in the Spring, as it seemed to be declining; the leaves which had put out falling off by degrees.
The Weather being hot and dry I commenced the Watering of the Guinea grass Seeds wch. were sowed on the 13th. Instt. & perceiving the physic Nut & the Seeds of the Flower fence & Acacia to be coming up, I watered these also.
 


Tuesday 21st. Mercury at 82 in the Morning—86 at Noon And 88 at Night.
Little or no Wind but extremely Sultry.

Mr. Ballendine came here abt. 5 Oclock in the Afternoon and my Brother returned from Alexandria abt. 8 Oclock.
 


Wednesday 22d. Mercury at 82 in the Morning—84 at Noon and 80 at Night.
Calm, and very warm in the forenoon. About one Oclock it began to cloud, and to thunder. Soon after which the clouds parted, and powerful rains went above, and below us. Very little more than laid the dust fell here, but we had a pretty high Wind from the Westward.
After Breakfast Mr. & Miss Ballendine and Mr. Bushrod Washington went away. And just as we had done dinner Colo. Bassett & his two Sons, Burwell & John, arrived.
The little rain which fell prevented my continuing to pull the Seeds of the blew or English grass altho there was not a sufficiency to wet the Earth.

   
   
   Burwell Bassett was a member of the Virginia Senate, where he served from 1777 until his death in 1793. Burwell Bassett, Jr. (1764–1841), eldest surviving son of Burwell Bassett, enjoyed a long career in the Virginia House of Delegates (1787–89, 1819–21), the Virginia Senate (c.1794–1805), and the United States House of Representatives (1805–13, 1821–29). He resided at Eltham, which he inherited at his father’s death in 1793. John Bassett (1765–1826), a lawyer, lived in Hanover County. In 1786 he married Elizabeth Carter Browne, daughter of William Burnet and Judith Walker Carter Browne of Elsing Green, King William County.



 


Thursday 23d. Mercury at 78 in the Morning—80 at Noon and 78 at Night. Morning lowering with appearances of rain. About 10 Oclock the clouds dispersed and it turned very warm. A little after noon a cloud arose in the So. West quarter and thundered and about 3 Oclock we had a fine shower wch. gave sufficient refreshment to vegetation.
Very little Wind in the forenoon—Eastwardly afterwards.
A Mr. Brisco, introduced by a letter from Colo. R. H. Harrison came here to offer himself to me as a Secretary.
Cut the grass in my Court yard and began to do the like in the river front of the House.
Mr. Brisco after dining went away. I took 8 or 10 days to give him a definitive answer in. My Brothr. Jno. returned home.


   
   mr. brisco: Harrison introduced William Briscoe as a close relative of his wife (Harrison to GW, 20 June 1785, DLC:GW). He may have been a son of Harrison’s sister-in-law, Mary Hanson Briscoe and her husband, John Briscoe. Briscoe was not hired for the job. For further information on GW’s search for a secretary, see 2 July 1785.



 



Friday 24th. Mercury at 77 in the Morning—72 at Noon and 72 at Night.
A good deal of rain fell at and before day break—continued cloudy all day with the Wind at East.
Finished cutting all the grass within the inclosures on both Sides the House.
 


Saturday 25th. Mercury at 72 in the Morning—72 at Noon and 77 at Night.
Clear and but little wind during the whole day.
Making, with the jobbers about the House, the Hay which had been cut the preceeding days—got it into Shocks.
My Nephew, George Steptoe Washington came here in the Afternoon.
 


Sunday 26th. Mercury at 74 in the Morning—76 at Noon and 77 at Night.
Southerly wind and clear. Major Edwards and a Mr. Philips came here before Dinner. Mr. Charles Lee also came to Dinner. The whole stayed all Night.


   
   Evan Edwards of Pennsylvania served throughout the Revolution in various Pennsylvania regiments. In 1777 he acted as aide-de-camp to Maj. Gen. Charles Lee. After the Revolution, Edwards moved to Charleston, S.C. He was probably on his way north from there at this time to visit his family in Pennsylvania or to inspect land in Berkeley County which had been willed to him by General Lee (LEE [6][Charles Lee]. The Lee Papers. 4 vols. New York, 1872-75. In Collections of the New-York Historical Society, vols. 4–7., 4:31). Charles Lee (1758–1815), who came to dinner at Mount Vernon today, was no relation to the general.



   
   Charles Philips bore an introduction from Jacob Read of South Carolina. He was “a Gentleman of very ample fortune in the West Indies and is now on his return to Europe after visiting his Estates.” Philips, a native of Yorktown, was educated in Europe and spent most of his life there (Jacob Read to GW, 8 May 1785, DLC:GW).



 


Monday 27th. Mercury at 77 in the Morning—79 at Noon and 77 at Night. A little rain in the Morning—with Clouds and appearances of it in the Afternoon, but none fell here. In the Morning there was but little wind. The Clouds which appeared in the Afternoon produced a good deal of wind from the West & No. West wch. changed the Air & made it much Cooler.
Mr. Lee went away before Breakfast.
 


Tuesday 28th. Mercury at 69 in the Morning—72 at Noon and 72 at Night. Clear & pleasant, wind what their was of it, westerly.
Finished my Hay at and about the House & got it into large Cocks or small stacks on the grd. where cut.

Doctr. Stuart, Mr. Booth and a Mr. Hawkins came here to dinner, the first of whom went away after it. In the Afternoon my Brother Charles came.


   
   Col. Josias Hawkins (c.1735–1789) of Charles County, Md., commanded a battalion of militia during the Revolution. He and William Booth, who appear together at Mount Vernon, probably were engaged in a business transaction of some sort, for a few months later GW wrote Hawkins at Booth’s request, defending Booth’s character “from the injurious aspersions, which he says have been cast at it” (GW to Josias Hawkins, 27 Feb. 1786, DLC:GW).



 


Wednesday 29th. Mercury at 69 in the Morning—74 at Noon And 76 at Night.
Clear & pleasant all day except being warm. Wind Westerly.
Messrs. Philips and Edwards, and Mr. Booth & Mr. Hawkins left this after Breakfast. Colo. Bassett his two Sons, Fanny Bassett, and Nelly & Washington Custis, followed soon after for Abingdon.
Mr. George Lee & Doctr. Craik came here to breakfast and after Dinner returned.
Discovered the Cayan pepper Which was sowed on the 13th. to be coming up.


   
   George Lee is probably the son of Philip Lee of Maryland and younger half brother of Squire Richard Lee of Blenheim.



 


Thursday 30th. Mercury at 72 in the Morning—76 at Noon and  at Night.
Clear & warm, with little Wind at any time of the day.
My Brother Charles left this after breakfast and G. Auge. Washington went up to Abingdon.
Rid to my Hay field at the Meadow—from thence to my Dogue run and Muddy hole Plantations and dined with only Mrs. Washington which I believe is the first instance of it since my retirement from public life.
